DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-11, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5392885 to Patzenhauer et al.

a damping volume within the shock absorber filled with an incompressible damping fluid; a stage throttle 4 having a disk valve with a valve disk 5, an analogue piston 17, 19 and an elastic biasing means 18 configured to bias the valve disk 5 in a closing direction of the disk valve;
[AltContent: textbox (Damping fluid seal)][AltContent: arrow][AltContent: textbox (Hollow cylinder portion)][AltContent: arrow][AltContent: textbox (Analogue piston counter surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stop)][AltContent: textbox (Entry edge of a disk valve seat)][AltContent: textbox (Support seat)][AltContent: textbox (Valve shaft)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Damping fluid seal)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Analogue piston pressure surface)][AltContent: arrow][AltContent: textbox (Valve disk pressure surface)][AltContent: arrow]
    PNG
    media_image1.png
    590
    477
    media_image1.png
    Greyscale



said disk valve being configured to generate a shock absorber resistance force;
said stage throttle 4 being supported on the analogue piston 17, 19 and on a support seat of the movement stage as labeled;
said analogue piston 17, 19 having an analogue piston pressure surface as labeled; said analogue piston pressure surface being arranged to face away from a biasing means 18 as shown;
said valve disk 5 having a valve disk pressure surface as labeled and a valve disk piston surface 9;
said valve disk pressure surface being a portion of a surface of the valve disk that is arranged upstream of an entry edge of a disk valve seat as labeled;
said valve disk piston surface 9 being arranged to face away from the valve disk pressure surface as shown in the annotated figure;
said valve disk pressure surface, as labeled, the valve disk piston surface 9, and the analogue piston pressure surface, as labeled, being impinged by the incompressible damping fluid that flows out of the damping volume as the hydraulic shock absorber moves in the at least one movement direction, wherein the damping fluid is directly physically contacting the valve disk piston surface 9 and the analogue piston pressure surface, as labeled, particularly when the damping fluid enters via element 24;

the valve disk piston surface 9 being larger than the valve disk pressure surface as labeled when projected in the closing direction of the disk valve,
and the analogue piston 17, 19 moving towards the biasing means 18 thereby increasing a bias force of the valve disk as the hydraulic shock absorber moves in the at least one movement direction.

Re: claim 5.  Patzenhauer et al. show in figure 2 the limitation wherein the analogue piston 17, 19 has an analogue piston counter surface, as labeled, that is facing away from said analogue piston pressure surface, and wherein said analogue piston counter surface is impinged by the damping fluid that has already passed the disk valve seat, as labeled, particularly the bottom surface of the disk valve seat as the shock absorber moves in the one movement direction.
Re: claim 7.  Patzenhauer et al. show in figure 2 the limitation wherein the elastic biasing means 18 is arranged between the analogue piston 17, 19 and the support seat as labeled to spatially isolate the elastic biasing means 18 from the incompressible damping fluid e.g. the fluid shown in the area near the end of the lead line of number 6 that has not yet passed the disk valve seat as the hydraulic shock absorber moves in the at least one direction as best understood.
Re: claim 8.  Patzenhauer et al. show in figure 2 the limitation wherein the analogue piston 17, 19 is arranged in a hollow cylinder or the labeled portion in a 
Re: claim 9.  Patzenhauer et al. show in figure 2 the limitation wherein the analogue piston is configured to move to a first extreme position at which the bias force that is transferred from the analogue piston via the incompressible damping fluid to the valve disk piston surface is zero or a positon in which the biasing means is neutral i.e. not compressed or extended as broadly recited.
Re: claim 10.  Patzenhauer et al. show in figure 2 the limitation wherein the analogue piston is configured to move to a second extreme position at which the bias force, that is transferred from the biasing means via the analogue piston and via the incompressible damping fluid to the valve disk piston surface on the valve disk, has a maximum value or a positon in which the biasing means is fully compressed or extended as broadly recited.
Re: claim 11.  Patzenhauer et al. show in figure 2 the limitation wherein the damping fluid seal, as labeled, generates a friction force as the analogue piston moves from a first extreme position to the second extreme position and wherein the friction force, that is transferred via the analogue piston and via the incompressible damping fluid impinged on the valve disk piston surface increases the bias force of the disk valve in the closing direction.
Re: claim 21.  Patzenhauer et al. show in figure 2 the limitation wherein the closing direction of the disk valve and a movement direction of the analogue piston 17, 19 enclose an angle that is approximately zero which is smaller than 180 degrees due to the parallel arrangement as broadly recited and as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patzenhauer et al.
Re: claims 2.  Patzenhauer et al. show in annotated figure 2 the analogue piston pressure surface being larger than the valve disk pressure surface, but are silent with regards to the analogue piston pressure surface being up to four times larger than the valve disk pressure surface as recited or the stroke of the analogue piston from the first to the second extreme position being at least four times larger than the complete valve stroke of the valve disk and are silent with regards to the difference in stroke of the analogue piston and valve disk as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analogue piston pressure surface to In re Aller, 105 USPQ 233 (CCPA 1955).
Examiner notes that the originally filed specification fails to provide an explanation of criticality associated with the limitation of the analogue piston pressure surface being up to four times larger than the valve disk pressure surface.
Re: claims 3, 4, 6, 19, and 20.  With regards to the analogue piston pressure surface and the valve disk piston surface being equally large when projected in the closing direction of the disk valve or the analogue piston pressure surface being larger than or smaller than the valve disk piston surface when projected in the closing direction, Examiner notes that it would have been obvious to try having the two surfaces either be equal, one smaller or larger than the other since there are a finite number of identified, predictable solutions with a reasonable expectation of success – the two surfaces being equally large or one surface being either smaller or larger than the other.  See KSR Int’l Co. v. Teleflex Inc..   
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patzenhauer et al. in view of US Patent 7681897 to Beck.
Patzenhauer et al. includes the biasing means in the form of a coil spring but is silent with regards to the biasing means being a gas spring.
Beck teaches in col. 3 lines 63-64 that it is old and well-known to incorporate the use of a gas spring in place of a coil spring in the environment of a shock absorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the biasing means of Patzenhauer et al. to have been a gas spring, in view of the teachings of Beck, in order to provide an alternate means of providing a biasing force to help control fluid flow in the shock absorber system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patzenhauer et al. in view of Beck as applied above, and further in view of US Patent Application 2011/0024245 to Nezu et al.
Patzenhauer et al., as modified, teach in figures 1 and 2 of Patzenhauer et al. further comprising a chamber within which element 18 is located for example between the analogue piston 17, 19 and particularly the top of the analogue piston and the support seat as labeled wherein the chamber is filled with a fluid, wherein the support seat has a shape of a ring as shown, wherein the analogue piston 17, 19 has a piston shaft 17 that extends through the opening of a protrusion labeled as valve shaft and that is arranged on the protrusion in a fluid sealed manner due to the presence of the labeled fluid damping seal, but is silent with regards to the fluid being gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid of Patzenhauer et al., as modified, to have been gas, in view of the teachings of Nezu et al., in order to provide a functionally equivalent means of pressurization to enable shock absorption. 

Allowable Subject Matter
Claims 12, 13, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.  Upon further review after the interview of 1/24/22 Examiner notes that the added limitation “wherein the damping fluid is directly physically contacting the valve disk piston surface and the analogue piston pressure surface” does not overcome the Patzenhauer et al. reference as currently recited because when the damping fluid enters via port 24 it fills a cavity that includes both the valve disk piston surface near the bottom of the cavity and the analogue piston pressure surface near the top of the cavity such that the damping fluid directly physically contacts the valve disk piston surface in the lower part of the cavity and the analogue piston pressure surface in the upper part of the cavity.  While Examiner acknowledges that there are structural differences .
Accordingly, the above art rejections have been maintained.  The 112 rejection has been withdrawn in light of the most recent amendment.

Conclusion
In order to complete the record, it should be noted that no conflict appears to presently exist between the subject matter defined by the instant claims and the subject matter of the claims of applicant’s and/or assignee’s application no. 15/159522 (US Patent 10,473,179) which has been made of record.  Accordingly, no double patenting rejection is entered into the instant application.  See MPEP 804+ concerning double patenting type of rejections, if necessary.  Applicant and/or assignee should maintain this clear line of patentable distinction between the instant claims and the claims of the indicated patent application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






mmb
March 26, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657